“Case 9:13-cr-80166-MGC Document 36 Entered on FLSD Docket 06/17/2019 Page 1of3

PROB 12B SD/FL PACTS No. 241230
(SD/FL 9/96)

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO.: 13-80166-CR-COOKE

Request for Modifying the Conditions or Term of Supervision
With Consent of the Offender

Probation 4 vi

Name of Offender: Robert L. Walsh

Name of Sentencing Judicial Officer: The Honorable Kenneth L. Ryskamp, Senior United States District
Judge, West Palm Beach, Florida

Reassigned Judicial Officer: October 12, 2016: The Honorable Marcia G,. Cooke, United States District
Judge, Miami, Florida

Date of Original Sentence: January 9, 2014

Original Offense: Conspiracy to commit mail fraud, 18 U.S.C. 1349, a Class C
felony
Original Sentence: 72 months Bureau of Prisons, followed by 3 years supervised release, with the

following special conditions: 1) Association Restriction; 2) Financial Disclosure
Requirement; 3) Permissible Search; 4) Related Concern Restriction; 5)
Substance Abuse Treatment. He was also ordered to pay a $100 special
assessment and restitution in the amount of $403,652.60.

Type of Supervision: Supervised Release Date Supervision Commenced: May 6, 2019

PETITIONING THE COURT
C) To extend the term of supervision for years, for a total term of years,
i To modify the conditions of supervision as follows:
You shall reside and participate in a Sober Recovery House for a period of 3 months.
CAUSE
1, Violation of Mandatory Condition, by unlawfully possessing or using a controlled

substance. On May 30, 2019, the defendant submitted a urine specimen which tested
positive for the presence of cocaine in our local laboratory. Independent testing remains
“Case 9:13-cr-80166-MGC Document 36 Entered on FLSD Docket 06/17/2019 Page 2 of 3

PROB 12B SD/FL PACTS No. 241230
(SD/FL 9/96)

pending. The defendant also signed an admission of drug use form admitting to cocaine
use.

On May 6, 2019, the defendant was released on supervision. On May 30, 2019, the defendant
submitted a urine specimen which tested positive for the presence of cocaine in our local laboratory.
Independent testing remains pending. The defendant also signed an admission of drug use form
admitting to cocaine use before May 30, 2019, and new use after that date. The June 3, 2019, drug
testing results are pending but the defendant believes they will be positive too. The defendant reports
he has reverted to his old behavior of spending time at bars and associating with drug using peers. To
address the new drug use and high-risk behavior, the defendant was recommended by this officer to
find a sober living facility to strengthen his ability to stay drug free.

On June 3, 2019, the defendant found a sober living facility called the Ability Sober Recovery
House in West Palm Beach, Florida, that would take him in.

Additionally, the defendant has started substance abuse treatment at Dolan Mental Health
treatment and reports he will be attending Alcoholic Anonymous meetings in the community. The
defendant is presently employed at Mike’s Auto Sales as a sales person.

To address these violations and his relapse behavior the defendant was recommended by the
probation office to attend the Sober Recovery House for 3 months. The defendant voluntarily signed
the enclosed Waiver of Hearing to Modify Conditions of Supervised Release.

RECOMMENDATION:

It is respectfully recommended that Your Honor modify the defendant’s supervision to include that
the defendant shall reside and participate in a Sober Recovery House for a period of 3 months. It is hoped
with treatment and this intervention, it will strengthen his ability to cope and be accountable for his
behavior.

Should Your Honor be in agreement with this request, please sign this petition ordering the
modification that the defendant shall reside and participate in a Sober Recovery House for a period of 3
months.

Respectfully submitted,

by: fue. Jun § 2019 12:33 PM
Heath Schur
Senior United States Probation Officer
Office: (561)804-6892
Cellular: (954)854-8349
Date: June 4, 2019

Daa Coben
Jem 42019 $28 PM

 
eCase 9:13-cr-80166-MGC Document 36 Entered on FLSD Docket 06/17/2019 Page 3 of 3

PROB 12B SD/FL PACTS No. 241230
(SD/FL 9/96)

 

eee
THE COURT ORDERS:

| No Action
The Modification of Conditions as Noted Above

O Submit a Request for 0 Warrant or L) Su

 

Signature of Judicial Officer \_

Uy- (7-19

Date
